FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                        UNITED STATES CO URT O F APPEALS
                                                                     November 1, 2007
                                                                    Elisabeth A. Shumaker
                              FO R TH E TENTH CIRCUIT



    JO H N J. SIG G ,

                  Plaintiff-Appellant,

    v.                                                     No. 07-3140
                                                   (D.C. No. 06-CV-2436-KHV)
    DISTRICT CO UR T OF ALLEN                                (D . Kan.)
    C OU N TY , K A N SA S, 31st JU DICIAL
    D ISTR ICT; LIN D A L. SIG G ;
    STEV EN B. D O ER IN G ; LA RRY A.
    PRAUSER; SPECIAL M ASTER C.
    D A V ID N EWB ER RY ,

                  Defendants-Appellees.



                               OR D ER AND JUDGM ENT *


Before T YM KOV IC H, B AL DOCK , and EBEL, Circuit Judges.




         John J. Sigg appeals pro se from the district court’s dismissal of his

complaint and we affirm. His claims relate to an ongoing divorce proceeding in

the District Court of Allen County, Kansas (State Court). In addition to the State


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Court, the defendants are M r. Sigg’s ex-wife, Linda L. Sigg; her counsel, Steven

B. Doering and Larry A. Prauser; and a Special M aster appointed by the State

Court, C. David Newberry. M r. Sigg brought claims under 42 U.S.C. § 1983,

alleging that defendants conspired to deprive him of property without due

process, in violation of the Fourteenth Amendment. He also alleged state law

claims of conspiracy, fraud, and intentional infliction of emotional distress.

      The district court granted the defendants’ motions to dismiss. It concluded

that sovereign immunity under the Eleventh Amendment barred all of M r. Sigg’s

claims against the State Court and Special M aster Newberry in his official

capacity. It dismissed all of his claims against Special M aster Newberry in his

individual capacity on the ground of absolute judicial immunity. The district

court dismissed his due process and conspiracy claims against the remaining

defendants because he failed to allege that his post-deprivation state-law remedy

was inadequate, holding: “The right of direct appeal is plaintiff’s adequate post-

deprivation remedy in this case, and he makes no argument why such an appeal

does not ultimately provide him due process even if the [state] D istrict Court

erroneously deprives him of property in the course of his divorce proceeding.”

R., Doc. 46 at 4. The court also granted in part M r. Doering’s motion to dismiss

the state-law claims. Having dismissed all of M r. Sigg’s federal claims, the

district court declined to exercise supplemental jurisdiction over his remaining

state law claims and entered judgment in favor of defendants.

                                         -2-
      M r. Sigg raises several claims of error 1 : (1) the district court failed to view

the facts in the light most favorable to him and ignored his new evidence; (2) the

court erred in dismissing his claims based on sovereign immunity and should have

allowed him to amend his complaint to name individual judges as defendants; (3)

the district court misapplied the Younger 2 abstention doctrine and the requirement

under § 1983 that defendants acted under color of state law; (4) he sufficiently

alleged his state-law claims for fraud and conspiracy; and (5) the district court

should not have dismissed his complaint when a magistrate judge in the same case

ordered the parties to mediate. He seeks a remand to the district court and a writ

of mandamus ordering mediation.

      M r. Sigg’s appeal borders on being frivolous. First, because the district

court’s orders are properly review able by way of appeal, we do not address his

request for mandamus relief. See In re Kozeny, 236 F.3d 615, 618 (10th Cir.

2000) (“A court of appeals has no occasion to engage in extraordinary review by

mandamus when it can exercise the same review by a contemporaneous ordinary

appeal.” (quotation and alterations omitted)). W e also do not address issues he

failed to raise in the district court. See W alker v. M ather (In re Walker), 959 F.2d

894, 896 (10th Cir. 1992) (applying “general rule that a federal appellate court



1
       W e have liberally construed M r. Sigg’s brief on appeal. See de Silva v.
Pitts, 481 F.3d 1279, 1283 n.4 (10th Cir. 2007).
2
      Younger v. Harris, 401 U.S. 37 (1971).

                                          -3-
does not consider an issue not passed upon below.” (quotation omitted)).

M r. Sigg did not move to amend his complaint to add additional defendants. Nor

did he argue in the district court that the case should have been mediated rather

than dismissed. As to the other issues raised in M r. Sigg’s appeal brief, we have

review ed the record and the district court’s orders, and finding no reversible

error, we affirm for substantially the reasons set forth in the district court’s orders

dated M arch 23 and April 19, 2007.

      The judgment of the district court is AFFIRMED.



                                                      Entered for the Court


                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -4-